SECOND AMENDMENT TO
AGREEMENT FOR THE PURCHASE AND SALE OF REAL PROPERTY

This Second Amendment to Agreement for the Purchase and Sale of Real Property
(this “Amendment”) is made and entered into this 8th day of June, 2010, between
CNL RETIREMENT DAS POCATELLO ID, LP, a Delaware limited partnership (“Seller”),
and GRUBB & ELLIS EQUITY ADVISORS, LLC, a Delaware limited liability company, or
its assignee (“Purchaser”).

A. Seller and Purchaser are parties to that certain Agreement for the Purchase
and Sale of Real Property dated April 27, 2010, as amended by that First
Amendment to Agreement for the Purchase and Sale of Real Property dated May 27,
2010 (the “First Amendment”), (together with the First Amendment, the
“Agreement”).

B. Purchaser and Seller desire to amend the Agreement in accordance with the
terms and conditions hereinafter set forth.

C. For purposes hereof, all defined terms in the Amendment shall have the same
meanings herein as given such terms in the Agreement.

For and in consideration of the above premises, the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
parties hereto agree as follows:

1. Finalizing LLC Agreement. Section 2 of the First Amendment is hereby modified
to reflect that Seller and Purchaser shall not execute the LLC Agreement but
shall instead agree to the form of LLC Agreement by written or electronic
notification to one another no later than June 14, 2010.

2. Limited Modification. Except as expressly modified above, the terms and
conditions of the Agreement as amended shall remain in full force and effect,
the terms of which are hereby ratified and confirmed by Purchaser and Seller.

3. Counterparts. A facsimile or emailed PDF of a duly executed counterpart of
this Amendment shall be sufficient to evidence the binding agreement of the
terms of this Amendment; provided, however, any signatory to such facsimile or
emailed counterpart of this Amendment shall promptly thereafter deliver an
original executed counterpart copy of this Amendment to the other party to this
Amendment.

SIGNATURES ON FOLLOWING PAGE

Purchaser and Seller have executed this Amendment as of the date set forth
above.

SELLER:

CNL RETIREMENT DAS POCATELLO ID, LP,
a Delaware limited partnership

By: CNL Retirement DAS Pocatello ID GP, LLC,
a Delaware limited liability company,
its sole general partner

By: The DASCO Companies, LLC,


a Florida limited liability company,

manager of sole general partner

By: /s/ Malcolm S. Sina
Name: Malcolm S. Sina
Title: Authorized Representative
Date: 4/23/2010




PURCHASER:

GRUBB & ELLIS EQUITY ADVISORS, LLC,


a Delaware limited liability company

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President


